Russell, J.
There is no provision of law for serving a bill of exceptions upon the opposite party by mail. The mere certificate of counsel is not proper evidence of service of a bill of exceptions. In the present case, the'only evidence of service of the bill of exceptions being a statement endorsed thereon and signed by counsel for the plaintiff in error, to the effect that he had seyved the solicitor-general “with the within bill of exceptions by mailing to him through the U. S.'mail a'copy of .the within,” the motion of the solicitor-general to dismiss the writ of error must be sustained. Civil Code, § 6160; Clark v. Lyon, 48 Ga. 125.

Writ of error'disntissed.